DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of US Application 15/944,967 (filed April 4, 2018, now US Patent 10,788,483), which is a continuation of US Application 15/537,547 (filed June 19, 2017, now abandoned), which is a 35 USC 371 National Stage filing of international application PCT/EP2015/080744, filed December 21, 2015, which claims priority under 35 USC 119(a)-(d) from EP 14199562, filed December 22, 2014.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 29, 2021; August 11, 2021; January 19, 2022; May 9, 2022; and June 2, 2022 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

Election/Restrictions
Applicant’s election of the species of compound fluralaner, in the reply filed November 29, 2022 is acknowledged.  Applicant contends that the elected species reads on claims 1-9 and 18-20. Because applicant did not distinctly and specifically point out the supposed errors in the election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the Examiner searched the claimed invention based on the elected species above, wherein: the claims drawn to the elected species were not found to be allowable.  However, for the purposes of promoting more compact prosecution, the examination was also expanded to include additional compounds as described by the prior art herein.  Since the scope described herein was not found to be in condition for allowance, it has not been expanded further.  

Status of Claims
Currently, claims 1-9 and 16-21 are pending in the instant application.  Claims 16, 17 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species. Claims 1-9 and 18-20 read on an elected species and are therefore under consideration in the instant application to the extent that they read on the elected embodiment and expanded scope indicated above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 09/024541.   
The instant claims are drawn to a method of treating generalized demodicosis in mammals comprising administering an effect amount of an isoxazoline compound of formula (I), in particular the elected species of fluralaner, where dependent claims limit the particular compounds to be used, the mammal to be treated, or the route of administration.

Determining the scope and contents of the prior art

The ‘541 publication teaches isoxazoline compositions (particularly 4-(isoxazolinyl)-benzamide compositions) for the control of ectoparasites in or on warm-blooded animals, noting that a single administration generally provides potent activity against one or more ectoparasites, while also tending to provide fast onset of activity, long duration of activity, and/or desirable safety profiles (see p. 2, paragraph [4]).  More particularly, the isoxazoline compounds having the formula 
    PNG
    media_image1.png
    165
    335
    media_image1.png
    Greyscale
, which corresponds to the instant claims where ring T is a phenyl and X is CO or CS (pages 3-4).  In particular the prior art teaches a method for controlling  an ectoparasitic infestation in a companion animal, such as a cat or dog (paragraph [16]).  Each of the exemplified compounds (beginning at page 19) anticipate the Formula (I) recited in the instantly claimed method.  The prior art explicitly teaches that the ectoparasites to be controlled by the invention described therein include Demodex spp. mites (page 46).  Further, compound 11-1 is identical to the instantly claimed fluralaner, a requirement for dependent claims 2 and 18. Preference for compound 11-1 is clearly demonstrated through its use in each of the examples, including in depth data on plasma concentration of the compound in mammals (Figure 1, which shows plasma concentration data through 56 days after administration).  The art further teaches how duration of activity may be extended even further by use of a controlled-release formulation or dosage form (paragraph [192]), teaching that use of use a dosage form (microspheres, granules or implants) in a dosage of from about 1 to about 50mg/kg body weight, more specifically about 20 mg/kg of body weight) may allow for "consistent activity lasting over several months or longer (e.g., a year). Finally, the required modes of administration (i.e. oral – claim 5; topical – claim 6; and parenteral via injection – claim 7) are disclosed at pages 50-51.
Ascertaining the differences between the prior art and the claims at issue

The difference between the instant invention and the prior art is that the prior art does not teach a specific example where an anticipatory compound is administered to a mammal for the treatment of Demodex mites (i.e. generalized demodicosis).
Resolving the level of ordinary skill in the pertinent art

It would have been prima facie obvious for the skilled artisan to select from the compounds described as being particularly preferable for the purpose describe in the prior art, as well as using those preferable exemplified compounds to treat any of the explicitly described ectoparasitic infestations.  The prior art provides a finite list of predictable solutions, where there would have been a reasonable expectation of success in using the compounds of the prior art for the utility disclosed therein.  
To this end, it is noted that MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
Accordingly, it would not have been considered inventive for the skilled artisan to follow the explicit suggestion of the primary reference to treat Demodex spp. ectoparasitic infestation (which reads on the claimed treatment of generalized demodicosis).  The skilled artisan would have reasonably expected success in doing so since the primary reference teaches that such parasites are within the scope of the contemplated invention.
As such, the optimizations made in the instant claims are obvious in view of the prior art teachings.  In the absence of showing unobvious results, it would have been obvious to one of ordinary skill in the art at the time of the invention when faced with the prior art that to conduct the methods of the instant claims with a reasonable expectation of success in doing so.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Note that with respect to any patented or copending claims drawn to a formulation or composition rather than a method, the following case law is applicable: Note in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer,  Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). See also Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), which invalidated claims for obviousness-type double patenting over a patent, where the asserted claims of the later patent “simply claim the anticancer use disclosed in the specification of the ‘614 patent as a method of use claim.”

Claims 1-9 and 18-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17, 20, 22-24 and 26 of copending Application No. 17/021,698.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending claims are drawn to a method for controlling ectoparasitic infestation of an animal comprising administering a compound of Formula (I) (see copending claim 1), with anticipatory compounds listed in dependent claims (claim 5, for example).  Further, the claimed method of using fluralaner is encompassed by copending claim 17.  Further, in support of the claimed genus of “ectoparasitic infestation" the copending application teaches Demodex spp (treatment of which necessarily encompasses the treatment of generalized demodicosis). Because the instant claims significantly overlap with the copending claims, and particular examples in the copending application anticipates the instantly claimed subject matter, an obviousness-type double patenting rejection is appropriate.

Claims 1-4, 6, 8-12, 14 and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over (a) claims 1-4 of US Patent 9,173,870; and over (b) claims 1-10 of US Patent 9,532,978.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method for treating parasitic infestation of an animal comprising spot-on or pour-on (i.e. topical) administration of fluralaner (i.e. 4-[5-(3,5-Dichlorophenyl)-5-trifluoromethyl-4,5-dihydroisoxazol-3-yl]-2-methyl-N-[(2,2,2-trifluoro-ethylcarbamoyl)-methyl]-benzamide) (‘870 patent)  or a topical localized formulation for the treatment or prophylaxis of parasite infestation in animals, which comprises an effective amount of 4-[5-(3,5-Dichlorophenyl)-5-trifluoromethyl-4,5-dihydroisoxazol-3-yl]-2-methyl-N-[(2,2,2-trifluoro-ethylcarbamoyl)-methyl]-benzamide (fluralaner - ‘978 patent).  Further, in support of the claimed genus of “ectoparasitic infestation" the patent teaches Demodex spp. Because the instant claims significantly overlap with the copending claims, and particular examples in the patent anticipate the instantly claimed subject matter, an obviousness-type double patenting rejection is appropriate.

Claims 1-4, 6, 8-9 and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent 10,864,195.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are drawn to a topical localized formulation for the treatment or prophylaxis of parasite infestation in animals, which comprises an effective amount of a compound of Formula (I).  The reference patent teaches the compound fluralaner as Compound A of formula (I), and further teaches the compound afoxolaner in dependent claim 22.  Because the instant claims significantly overlap with the patented claims claims, and particular examples in the reference patent anticipate the instantly claimed subject matter, an obviousness-type double patenting rejection is appropriate.

Claims 1-9 and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of US Patent 10,799,483.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method for treating generalized canine demodicosis, which comprises an effective amount of a compound of Formula (II).  The reference patent teaches the compound fluralaner in claim 7, for example.  Patented claims 2-5 recite the claimed methods of administration, while patented claim 8 recites the limitation of instant claim 10 regarding the dosage and the single administration of fluralaner as claimed.  Because the instant claims significantly overlap with the patented claims, and the subject matter of the ‘483 claims is entirely encompassed (and therefore in every instance anticipatory of) the instantly claimed invention, an obviousness-type double patenting rejection is appropriate.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday 8:00-6:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699